

115 HRES 1132 IH: Expressing the sense of the House of Representatives that to promote global religious freedom and freedom of expression, United States foreign aid should not be directed to countries that enforce blasphemy laws.
U.S. House of Representatives
2018-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1132IN THE HOUSE OF REPRESENTATIVESOctober 23, 2018Mr. Francis Rooney of Florida submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives that to promote global religious freedom and freedom of expression, United States foreign aid should not be directed to countries that enforce blasphemy laws. 
Whereas the founding principles of the United States include the freedom of religion and the freedom of expression; Whereas the United States, in its support of and membership in the United Nations and other international institutions, has been party to the promotion and sustainment of global religious freedom; 
Whereas the United States established the United States Commission on International Religious Freedom (in this resolution referred to as USCIRF) to defend the universal right to freedom of religion or belief abroad; Whereas the USCIRF has identified 71 foreign countries with active blasphemy laws as of 2017; 
Whereas the United States continues to deliver significant sums of foreign aid to countries with actively enforced blasphemy laws; Whereas the Department of State in 2006 created a framework to organize United States foreign aid around strategic objectives that include, among others, governing justly and democratically, humanitarian assistance, and investing in people; 
Whereas sending foreign aid to countries with, and that enforce, blasphemy laws does not support the strategic objectives of foreign aid laid out by the Department of State; Whereas before suspending a significant amount of foreign aid to Pakistan in 2018, the United States provided Pakistan $777,000,000 in foreign aid during fiscal year 2016, despite Pakistan having some of the strictest enforcement of blasphemy laws in the world; 
Whereas in its 2017 Annual Report, the USCIRF stated it was aware of at least 40 individuals sentenced to death or serving life sentences for blasphemy in Pakistan as of the date of the report; Whereas Saudi Arabia receives significant United States aid in the form of arms sales, despite the 2017 USCIRF Annual Report stating, Saudi courts continue to prosecute and imprison individuals for dissent, apostasy, and blasphemy, and a law classifying blasphemy and the promotion of atheism as terrorism has been used to target human rights defenders, among others; 
Whereas, in January 2018, the United States Agency for International Development pledged an additional $89,000,000 in development assistance for Nigeria, including $10,500,000 for supporting good governance, despite Nigeria having an actively enforced blasphemy law and the USCIRF labeling Nigeria as a country of particular concern; Whereas blasphemy laws are often not objectively enforced, and are instead used to punish, intimidate, and discriminate against religious minorities and embolden sectarian divisions; 
Whereas despite many countries with active blasphemy laws refusing to enforce such laws, the existence of these laws within a legal system is an affront to the basic human right to freedom of religion; and Whereas to maintain its position as the leading global advocate of religious freedom, the United States should refrain from providing foreign aid to countries that oppose such freedom of religion: Now, therefore, be it 
That the House of Representatives— (1)recognizes the enforcement of blasphemy laws by foreign countries as harmful to the advancement of global religious freedom; 
(2)affirms the enforcement of blasphemy laws as wholly incompatible with the moral principles of the United States; (3)supports the United States Commission on International Religious Freedom and its role to document religious freedom conditions abroad and engage multilaterally with organizations and institutions around the world to promote religious freedom; 
(4)urges foreign governments to repeal any blasphemy laws and release from custody those who have been imprisoned for blasphemy; and (5)calls on the Department of State, and all other Federal agencies engaged in foreign aid disbursements, when determining recipients of United States foreign aid, to consider— 
(A)the level of enforcement of blasphemy laws in such countries that have them; and (B)suspend, or reconsider the form or dollar amount of, aid to those countries to discourage the enforcement of blasphemy laws. 
